Citation Nr: 1336504	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  11-29 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from November 1967 to November 1971, with 1 year, 2 months prior service. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.


REMAND

In an April 2001 statement, the Veteran indicated that he was receiving disability benefits from the Social Security Administration (SSA).  The Veteran also submitted a March 2001 letter from the SSA, which reflects that he was awarded SSA benefits beginning in May 2000.   

VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain.  38 U.S.C.A § 5103A(c)(3).  Where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100 (2000).  Although it is unclear whether those records are relevant, there is no indication that the RO attempted to obtain any SSA records pertaining to the Veteran.  As these records may contain pertinent information as to the Veteran's appeal, they must be obtained.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following actions:

1. Contact the Social Security Administration and obtain any administrative decisions and all medical records used in adjudicating the Veteran's award of disability benefits.  Once obtained, all documents must be associated with the claims folder.  If these records are unobtainable, a negative reply must be noted in writing and associated with the claims folder. 

2. Thereafter, readjudicate the Veteran's claims with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an appropriate period of time within which to respond. 

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

